Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of this 20th day of
October, 2020, is made by and between Hycroft Mining Holding Corporation, a
Delaware corporation (the “Company”) and Stanton Rideout (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive in the capacity of
Executive Vice President and Chief Financial Officer; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his employment and wish to formalize that agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Executive agree as follows:

 

1.       Employment. The Company hereby employs the Executive as Executive Vice
President and Chief Financial Officer effective as of October 20, 2020 (the
“Effective Date”) and the Executive hereby accepts such employment upon the
terms and conditions set forth in this Agreement. The Executive will report to
the Chief Executive Officer of the Company. The Executive’s principal office
will be at the principal executive offices of the Company or such other location
as may be determined by the Board of Directors; provided, however, it is also
understood and expected that the Executive may spend substantial amounts of time
at the Company’s primary operating mine in Winnemucca, Nevada (the “Hycroft
Mine”).

 

2. Duties. During the Term, the Executive shall serve as the Chief Financial
Officer of the Company. In this capacity, the Executive shall have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as may reasonably be
assigned to the Executive by the Chief Executive Officer and the Board and that
are not inconsistent with the Executive’s position as Chief Financial Officer of
the Company. In addition:

 

(a)       The Executive will devote his full time and best efforts, talents,
knowledge and experience to serving as the Company’s Executive Vice President
and Chief Financial Officer. The Executive will perform his duties diligently
and competently and will act in conformity with Company’s written and oral
policies and within the limits, budgets and business plans set by the Company.
The Executive will at all times during the Term of this Agreement strictly
adhere to and obey all of the rules and regulations in effect from time to time
relating to the conduct of executives of the Company. The Executive will not
engage in consulting work or any trade or business for his own account or for or
on behalf of any other person, firm or company that, as determined by the Board
in its sole discretion, competes, conflicts or interferes with the performance
of here duties hereunder in any material way.

 

(b)       The Executive agrees to serve without additional compensation as an
officer and director of any of the Company’s subsidiaries and agrees that any
amounts, if any, received from such subsidiary may be offset against the amounts
due hereunder.

 



 1 

 

 

3.       Term. Unless sooner terminated by either party in accordance with the
provisions of this Agreement, the term of employment (the “Term”) will commence
on the Effective Date and will continue thereafter until the third anniversary
of the Effective Date. Unless otherwise provided in this Agreement or mutually
agreed by the Company and the Executive, all of the terms and conditions of this
Agreement will continue in full force and effect throughout the Term and, with
respect to those terms and conditions that apply after the Term, after the Term.
Any representation, statement or implication to the contrary is unauthorized and
not valid. After the Term hereof, the Executive shall be deemed to be an
“at-will” employee during the continuation of his employment by the Company. For
purposes of this Agreement, expiration of this Agreement will not be considered
a termination other than for Cause (as hereinafter defined) or voluntary
termination for Good Reason (as hereinafter defined), provided that the
Executive’s employment is not otherwise terminated prior to such expiration
date.

 

4.       Compensation and Benefits.

 

(a)       Base Salary. The Company shall pay a base annual salary of US$375,000
(“Base Salary”) to the Executive payable in accordance with the normal payroll
practices of the Company and which shall be subject to applicable withholdings,
deductions and taxes. The Board, or the Compensation Committee thereof, will
review the Executive’s performance and Base Salary annually in February of each
year and determine whether to adjust the Executive’s Base Salary on a
prospective basis. Such adjusted annual salary then will become the Executive’s
“Base Salary” for all purposes of this Agreement. The Executive’s annual Base
Salary will not be reduced below the Base Salary then in effect, without the
Executive’s consent other than a reduction in salary generally applicable to
executive employees of the Company.

 

(b)       Incentive Compensation. The Executive will be eligible to participate
in any annual performance bonus plans and long-term incentive plans established
or maintained by the Company for its senior executive officers, including, but
not limited to, the Annual Incentive Cash Bonus Plan (“Cash Bonus Plan”) or such
similar or successor plans as the Company may establish. The Executive’s target
incentive cash bonus under the Cash Bonus Plan shall initially be set at 60% of
the Executive’s Base Salary, with bonus payments ranging from 0 to 200% of the
bonus target based upon specific individual and corporate performance metrics
under the Cash Bonus Plan to be determined from time to time by the Board or
Compensation Committee thereof, including: (i) gold and gold equivalent
production/sales, (ii) total cash costs of production per gold or gold
equivalent ounce, (iii) health and safety, and/or (iv) such other metrics as are
determined by the Board or Compensation Committee thereof. Any bonus earned by
the Executive will be paid in accordance with the Company’s standard practice,
which shall not be later than March 15 of the year following the end of the
calendar year in which the Executive earns and vests in the right to receive the
bonus or compensation, unless a written plan document provides a different
payment date. The Executive shall not be eligible for an annual performance
bonus payable for 2020.

 



 2 

 

 

(c)       Equity Compensation. The Executive will be eligible to participate in
any equity-based compensation plans established or maintained by the Company for
its senior executive officers, including the HYMC 2020 Performance and Incentive
Plan (“Equity Plan”), for ongoing annual equity awards. The Executive shall be
entitled, commencing in 2021, to equity awards initially targeted at 150% of the
Executive’s Base Salary, with 50% of such awards initially in the form of
performance-based equity awards which vest and pay up to 200% of target based
upon satisfaction of performance-based metrics (the “Performance-Based Equity
Awards”) to be determined by the Board or Compensation Committee thereof at the
end of the performance period, and with the remaining 50% of such awards
initially in the form of time-based equity awards with vesting based upon
continued employment by the Company (the “Time-Based Equity Awards”), with 33%
of the Time-Based Equity Awards vesting after one (1) year of continued
employment, 33% of the Time-Based Equity Awards vesting after two (2) years of
continued employment and the remaining 34% vesting after three (3) years of
continued employment. The Performance-Based Equity Awards and the Time-Based
Equity Awards will initially be in the form of restricted stock units
convertible upon vesting into shares of Class A common stock, par value $0.0001
per share (“Common Stock”) of the Company, subject to the terms and conditions
set forth in written equity award agreements, with the number of units to be
awarded to be determined by closing price of the Common Stock on the Nasdaq
Capital Market, or such other national securities exchange on which the Common
Stock is listed for trading in the United States, on the grant date of such
award. The foregoing equity awards shall contain the following double trigger
vesting provision that in the event of a Change in Control transaction of the
Company (as hereinafter defined), then if the Executive is terminated within 90
days prior to the consummation of such Change in Control transaction or within
12 months following the consummation of such Change in Control transaction, then
vesting of such equity awards shall accelerate and such equity awards shall be
fully vested.

 

(d)       Initial Equity Award.  Upon execution of this Agreement, Executive
shall be entitled to receive an initial equity award in the form of restricted
stock units in the amount of $250,000, as determined by the closing price of the
Common Stock on the Nasdaq Capital Market on the grant date and vesting in whole
and not in part on the fourth anniversary of the grant date, subject to the
terms of the initial restricted stock unit agreement (time-vesting) pursuant to
which such award shall be made.  Such initial equity award shall be issued on
the Effective Date of Executive’s employment under this Agreement.

 

(e)       Benefits. During his employment, the Executive shall be entitled to
participate in or benefit from, in accordance with the eligibility and other
provisions thereof, benefit plans and policies such as medical, dental,
disability, insurance, retirement savings plans or other fringe benefit plans or
policies as the Company may make available to, or have in effect for, its senior
executive officers. The Company reserves the right to modify, suspend or
discontinue any and all of the plans, practices, policies and programs at any
time without recourse by the Executive, so long as the Company takes such action
generally with respect to other similarly situated senior executive officers.

 

(f)       Vacation and Sick Leave. The Executive will be entitled to vacation
and sick leave in accordance with the Company’s vacation and sick leave policy
for senior executive officers, but in no event less than four (4) weeks per
calendar year. Unused vacation will not be carried over to the next calendar
year.

 



 3 

 

 

(g)       Reimbursement of Business Expenses. The Company agrees to reimburse
the Executive for reasonable out-of-pocket expenses incurred in connection with
Company business, including without limitation, travel and accommodations for
travel authorized business trips, including, without limitation, travel and
extended stays at the Hycroft Mine, and within standards to be established by
the Board, provided receipts, invoices or other supporting documentation
satisfactory to the Company supporting the expenses are presented to the
Company. The Company will provide you with, at the Company’s expense, use of (i)
laptop computer, (ii) cellular telephone and (iii) a Company vehicle for travel
to the Hycroft Mine.

 

5.       Payments on Termination of Employment.

 

(a)       Termination of Employment for any Reason. Upon termination of the
Executive’s employment for any reason, including without limitation, the
expiration of this Agreement, the Company will pay or provide the following to
the Executive upon his termination of employment from the Company for any
reason:

 

(i)       Earned but unpaid Base Salary through the date of termination;

 

(ii)       Any annual incentive bonus, or other form of incentive compensation,
for which the performance measurement period has ended and the Executive has
become eligible and earned in accordance with Section 4(b) above, but which is
unpaid at the time of termination;

 

(iii)       Any amounts payable to the Executive under any of the Company’s
executive benefit plans (other than any severance or termination pay plan) in
accordance with the terms of those plans;

 

(iv)       Unreimbursed business expenses incurred by the Executive on the
Company’s behalf; and

 

(v)       Continued coverage under the Company’s group health plan for the
Executive during the COBRA continuation period; provided that the Executive
timely elects COBRA continuation coverage and pays the applicable COBRA rate for
such continued coverage.

 

(b) Termination of Employment for Death or Disability. If the Executive’s
termination of employment occurs by reason of death or Disability (as defined
below), in addition to the amounts payable and benefits provided under Section
5(a) above, the Company will pay the Executive (or his estate) a pro rata
portion of any bonus payable under the Company’s Cash Bonus Plan and/or
Retention Bonus Plan, as the case may be, for the year in which such termination
occurs determined based on the actual bonus attained for the fiscal year in
which such termination occurs.

 

For purposes of this Agreement, “Disability” means the Executive’s long-term
disability as defined by and determined under the Company’s long-term disability
plan, or if the Executive is not covered by a long-term disability plan
sponsored by the Company the Executive’s inability (as determined by the Board
or Compensation Committee thereof in its discretion, acting reasonably) to
engage in any substantial gainful activity by reason of any medically-determined
physical or mental impairment that can be expected to result in death or to be
of long-continued and indefinite duration.

 



 4 

 

 

(c)       Termination by the Company other Than for Cause or Voluntary
Termination by the Executive for Good Reason. If the Company terminates the
Executive’s employment other than for Cause, or if the Executive voluntarily
terminates his employment for Good Reason, in addition to the amounts payable
under Section 5(a) above and in lieu of the benefit provided in Section 5(a)(v)
above, and subject to the provisions under this Section 5(c), Section 9(a) and
Section 9(f), the Company will pay the following amounts and provide the
following benefits to the Executive:

 

(i)       An amount in cash equal to 1.5 multiplied by the Executive’s Base
Salary. This amount will be paid in equal installments during the 18 month
period after termination in accordance with the Company’s normal payroll
practices, provided, however, that any installments that would otherwise be
payable within the first 60 days following the date of the Executive’s
termination will be paid to the Executive on the 60th day following such
termination.

 

(ii)       Continued coverage under the Company’s medical, dental, life, and
disability plans through the 18-month anniversary of the date that Executive’s
employment was terminated, at the same cost to the Executive as in effect on the
date of the Executive’s termination. Any continuation of group health plan
benefits is conditioned upon the Executive timely electing COBRA continuation
coverage and timely paying his share of the premium. If the Company determines
that the Executive cannot participate in any benefit plan because he is not
actively performing services for the Company, the Company may provide such
benefits under an alternate arrangement, such as through the purchase of an
individual insurance policy that provides similar benefits or a lump sum cash
payment equal to the cost that the Company would have paid under the plan(s) for
which coverage would have otherwise been available. Any cash amounts payable
under an alternative arrangement will be paid to the Executive on the 60th day
after the date of the Executive’s termination; provided, however, that any
alternative arrangement provided through an insurance policy (e.g., health care
and disability insurance) will be paid when the related premiums are due to the
insurer.

 

(iii)       Professional outplacement services from a nationally recognized
outplacement firm selected by the Executive provided to the Executive until the
earlier of (A) $15,000 in the aggregate to be paid by the Company to such
outplacement firm on behalf of the Executive, or (B) 12 months after the
Executive’s termination date, whichever occurs first.

 

Notwithstanding anything to the contrary in this Agreement, any obligation of
the Company to provide any payment, coverage or benefit described in this
Section 5(c) is conditioned upon (A) the Executive’s execution and delivery to
the Company of a valid General Release Agreement (a “Release”) in the form
prepared by the Company within 25 days of the date of the Executive’s
termination and (B) the Executive’s refraining from revoking the Release as
permitted therein. The Executive’s failure to execute the Release within the
later of 45 days of the date of the Executive’s termination or 25 days after
receipt by the Executive of the Release, or his revocation of the Release, will
result in forfeiture of any payment, coverage or benefit described in this
Section 5(c).

 



 5 

 

 

(d)       Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without the Executive’s consent: (i) a
material reduction or a material adverse alteration in the nature of the
Executive’s position, responsibilities or authorities or the assigning of duties
to the Executive that are materially inconsistent with those of the position of
a President and Chief Executive of a company of comparable size in a comparable
industry; (ii) the Executive’s becoming the holder of a lesser office or title
than that previously held; (iii) any material breach of this Agreement by the
Company that causes an adverse change to the terms and conditions of the
Executive’s employment; (iv) the Company requires the Executive to relocate his
principal business office to a location not within 75 miles of the Company’s
principal executive office located in Denver, Colorado or the Hycroft Mine,
other than a relocation to Reno, Nevada; (v) any reduction in the Executive’s
salary, other than a reduction in salary generally applicable to executive
employees; or (vi) failure of the Company to pay the Executive any amount
otherwise vested and due under this Agreement or under any plan or policy of the
Company following written notice by the Executive to the Company identifying the
failure and the basis for such payment and the Company’s failure to cure within
10 days following receipt of such written notice.  In no event will a
resignation be deemed to occur for “Good Reason” unless the Executive provides
notice to the Company, and such resignation occurs, within 90 days after the
event or condition giving rise thereto.  Upon receiving notice from the
Executive, the Company shall have a period of 30 days during which it may remedy
the event or condition.

 

(e)       Cause. For purposes of this Agreement, “Cause” shall mean that one or
more of the following has occurred: (i) the Executive is convicted of a felony
or pleads guilty or nolo contendere to a felony (whether or not with respect to
the Company or any of its affiliates); (ii) a failure of the Executive to
substantially perform his responsibilities and duties to the Company which, to
the extent curable, is not remedied within 10 days after the Executive’s receipt
of written notice given by any member of the Board identifying the failure in
reasonable detail and granting the Executive an opportunity to cure such failure
within such 10 day period; (iii) the failure of the Executive to carry out or
comply with any lawful and reasonable directive of the Board (or any committee
of the Board), which, to the extent curable, is not remedied within 10 days
after the Executive’s receipt of written notice given by or on behalf of the
Company identifying the failure in reasonable detail and granting the Executive
an opportunity to cure such failure within such 10 day period; (iv) the
Executive engages in illegal conduct, any breach of fiduciary duty (if any), any
act of material dishonesty or other misconduct, in each case in this clause
(iv), against the Company or any of its affiliates; (v) a material violation or
willful breach by the Executive of any of the policies or procedures of the
Company, including, without any limitation, any employee manual, handbook or
code of conduct of the Company which, to the extent curable, is not remedied
within 10 days after the Executive’s receipt of written notice given by or on
behalf of the Company identifying the violation or breach in reasonable detail
and granting the Executive an opportunity to cure such violation or breach
within such 10 day period; (vi) the Executive fails to meet any material
obligation the Executive may have under any agreement entered into with the
Company which, to the extent curable, is not remedied within 10 days after the
Executive’s receipt of written notice given by any member of the Company
identifying the failure in reasonable detail and granting the Executive an
opportunity to cure such failure within such 10 day period; (vii) the
Executive’s failure to maintain any required applicable license, permit or card
required by the federal or state authorities or a political subdivision or
agency thereof (or the suspension, revocation or denial of such license, permit
or card); or (viii) the Executive’s breach of any non-compete, non-solicit,
confidentiality or other restrictive covenant to which the Executive may be
subject, pursuant to an employment agreement or otherwise.

 



 6 

 

 

(f)       Concurrent Resignation and Removal from Any Boards and Positions. If
the Executive’s employment is terminated for any reason under this Agreement,
such termination will constitute his resignation and removal from: (i) if a
member, the Board and/or board of directors of any subsidiary of the Company, or
any other board to which he has been appointed or nominated by or on behalf of
the Company; (ii) any position with the Company or any of its subsidiaries,
including, but not limited to, as an officer of the Company or any of its
subsidiaries, and (iii) any fiduciary positions with respect to the Company’s
benefit plans.

 

6.       Change in Control.

 

(a)       Payments and Benefits upon Termination after a Change in Control. If
within 90 days prior to, or one year after, a Change in Control (as defined
below), the Company (or its successor) terminates the Executive’s employment for
reasons other than for Cause, the Executive incurs a Disability or if the
Executive voluntarily terminates his employment for Good Reason, and subject to
the provisions of this Section 6(a), Section 9(a) and Section 9(f), the Company
will provide the following payments and benefits to the Executive, in lieu of
those payments and benefits provided under Section 5(a)(v) and Section 5(b) or
(c), as applicable, but in addition to the amounts payable under Sections
5(a)(i) through 5(a)(iv) above:

 

(i)       An amount equal to 2.0 multiplied by the Executive’s Base Salary. This
cash payment will be paid to the Executive on the 60th day following the date of
the Executive’s termination; provided, however, that if the Change in Control
does not constitute a “change in control event” pursuant to Treas. Reg.
§1.409A-3(i)(5)(i), then to the extent that the cash payment does not qualify as
a short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4),
or for the exclusion for separation pay due to an involuntary separation from
service to the extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) then the payment shall be made in accordance with the
schedule set forth in Section 5(c) (as may be modified in accordance with
Section 9(a)).

 

(ii)       An amount in cash equal to 2.0 multiplied by the sum of the
Executive’s Annual Bonus. For this purpose, “Annual Bonus” means the greater of:
(A) the actual bonus paid for the fiscal year immediately preceding such
termination; (B) the actual bonus attained for the fiscal year in which such
termination occurs; or (C) the target bonus for the fiscal year in which such
termination occurs prior to the first anniversary of this Agreement. This cash
payment will be paid to the Executive in a lump sum on the 60th day following
the date of the Executive’s termination; provided, however, that if the Change
in Control does not constitute a “change in control event” pursuant to Treas.
Reg. §1.409A-3(i)(5)(i), then to the extent that the cash payment does not
qualify as a short-term deferral under Code Section 409A and Treas. Reg.
§1.409A-1(b)(4), or for the exclusion for separation pay due to an involuntary
separation from service to the extent permitted under Code Section 409A and
Treas. Reg. §1.409A-1(b)(9)(iii) then the payment shall be made in accordance
with the schedule set forth in Section 5(c) (as may be modified in accordance
with Section 9(a)).

 



 7 

 

 

(iii)       Continued coverage under the Company’s medical, dental, life, and
disability plans through the 24-month anniversary of the date that Executive’s
employment was terminated, at the same cost to the Executive as in effect on the
date of the Change in Control (or, if lower, as in effect at any time
thereafter). Any continuation of group health plan benefits is conditioned upon
the Executive timely electing COBRA continuation coverage and timely paying his
share of the premium. If the Company determines that the Executive cannot
participate in any benefit plan because he is not actively performing services
for the Company, the Company may provide such benefits under an alternate
arrangement, such as through the purchase of an individual insurance policy that
provides similar benefits or a lump sum cash payment equal to the cost that the
Company would have paid under the plan(s) for which coverage would have
otherwise been available. Any cash amounts payable under an alternative
arrangement will be paid to the Executive on the 60th day after the date of the
Executive’s termination; provided, however, that any alternative arrangement
provided through an insurance policy (e.g., health care and disability
insurance) will be paid when the related premiums are due to the insurer.

 

(iv)       Professional outplacement services from a nationally recognized
outplacement firm selected by the Executive provided to the Executive until the
earlier of (A) $15,000 in the aggregate to be paid by the Company to such
outplacement firm on behalf of the Executive, or (B) 12 months after the
Executive’s termination date.

 

Notwithstanding anything to the contrary in this Agreement, any obligation of
the Company to provide any payment, coverage or benefit described in this
Section 6(a) is conditioned upon (A) the Executive’s execution and delivery to
the Company of the Release described in Section 5(c) within 45 days of the date
of the Executive’s termination and (B) the Executive’s refraining from revoking
the Release as permitted therein. The Executive’s failure to execute the Release
within 45 days of the date of the Executive’s termination or 25 days after
receipt by the Executive of the Release, or his revocation of the Release, will
result in forfeiture of any payment, coverage or benefit described in this
Section 6(a).

 

(b)       Definition of Change in Control. For purposes of the Agreement, a
“Change in Control” of the Company will be deemed to occur as of the first day
that one or more of the following conditions is satisfied:

 

(i)       The “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”) is accumulated, held or acquired by
a “Person” (as defined in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof) (other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, holders of capital stock of the Company as of the date hereof or a
subsidiary thereof, any corporation owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as their ownership
of stock of the Company); provided, however, that any acquisition from the
Company or any acquisition pursuant to a transaction that complies with clauses
(A), (B) and (C) of this Section (6)(b)(iii) will not be a Change in Control
under this Section 6(b)(i); provided further, that immediately prior to such
accumulation, holding or acquisition, such Person was not a direct or indirect
beneficial owner of 15% or more of the Company Voting Securities as of the date
of this Agreement; or

 



 8 

 

 

(ii)       Individuals who, as of the date of the Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board; or

 

(iii)       Consummation by the Company of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (A) more than 50% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, a corporation that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly by Company Voting
Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company Voting
Securities; (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 40% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that (x) such
ownership of the Company existed prior to the Business Combination or (y) that
immediately prior to such Business Combination, such Person was a direct or
indirect beneficial owner of 15% or more of the Company Voting Securities as of
the date of this Agreement, and (C) at least a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

 



 9 

 

 

Notwithstanding anything to the contrary in the foregoing, in no event will a
Change in Control be deemed to have occurred with respect to the Executive if
the Executive is part of a purchasing group that consummates the Change in
Control transaction. The Executive will be deemed “part of a purchasing group”
for purposes of the preceding sentence if the Executive is an equity participant
in the purchasing company or group (except (i) passive ownership of less than
two percent of the stock of the purchasing company; or (ii) ownership of equity
participation in the purchasing company or group that is otherwise not
significant, as determined prior to the Change in Control by a majority of the
nonemployee continuing Directors.

 

7.       Executive Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement. As a condition of the Executive’s employment by the Company and the
payment of compensation and receipt of benefits referred to above, the Executive
will enter into an Executive Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement in the form attached hereto as Exhibit A (the “ENNNI
Agreement”), containing confidentiality, non-solicitation and non-competition
restrictive covenants. The Executive acknowledges and agrees that execution and
compliance with the ENNNI Agreement, the terms of which ENNNI Agreement are
incorporated herein by reference, is an essential term and condition of this
Agreement and that the ENNNI Agreement is supported by adequate and sufficient
consideration, including but not limited to the Executive’s employment with the
Company.

 

8.       Indemnification and Insurance. The Company will indemnify the Executive
in accordance with the Company’s Certificate of Incorporation and Bylaws to the
fullest extent permitted by law in the event he is made or threatened to be made
a party to any action, suit, or proceeding, whether criminal, civil,
administrative or investigative, by reason of the fact that he is or was a
director, officer, or employee of the Company and its subsidiaries, or serves
any other enterprise as a director, officer, or employee at the request of the
Company.  While employed by the Company or any of its subsidiaries, the Company
will maintain the Executive as an insured party on all directors’ and officers’
insurance maintained by the Company for the benefit of its directors and
officers on at least the same basis as all other covered individuals (and
subject to the same exclusions from coverage) with respect to time periods where
the Executive served as an employee of the Company and its subsidiaries.

 

9.       Compliance with Code Section 409A and Treasury Regulations.

 

(a)       Payments under Sections 5(c) and 6(a) of this Agreement are intended
to qualify as short-term deferrals or otherwise be exempt from Code Section
409A. However, if the Company reasonably determines that a payment under Section
5(c) or 6(a) above does not qualify as a short-term deferral under Code Section
409A and Treas. Reg. §1.409A-1(b)(4), or for the exclusion for separation pay
due to an involuntary separation from service to the extent permitted under Code
Section 409A and Treas. Reg. §1.409A-1(b)(9)(iii) and the Executive is a
Specified Employee (as defined below) as of the date of termination, such
payment to the Executive may not be made before the date that is six months
after the date of his separation from service or, if earlier, the date of the
Executive’s death. Payments to which the Executive would otherwise be entitled
during the first six months following the date of separation will be accumulated
and paid on the first day of the seventh month following the date of
termination. For purposes of this Agreement, “Specified Employee” has the
meaning given in Code Section 409A and Treas. Reg. §1.409A-1(c)(i). The
Company’s “specified employee identification date” (as described in Treas. Reg.
§1.409A-1(c)(i)(3)) will be December 31 of each year, and the Company’s
“specified employee effective date” (as described in Treas. Reg.
§1.409A-1(c)(i)(4)) will be February 1 of each succeeding year.

 



 10 

 

 

(b)       This Agreement is intended to comply with, or be exempt from, the
requirements of Code Section 409A and the Treasury Regulations and other
administrative guidance issued thereunder and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Code Section 409A.

 

(c)       Each payment or installment under this Agreement shall constitute a
separate payment for purposes of Code Section 409A.

 

(d)       To the extent that any amount payable upon termination of employment
constitutes “nonqualified deferred compensation” subject to the requirements of
Code Section 409A, any reference to such termination shall mean a “separation
from service” (as defined in Treas. Reg. §1.409A-1 (h)).

 

(e)       With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such arrangement
provides for a limit on the amount of expenses that may be reimbursed over some
or all of the period the arrangement is in effect and (iii) such payments shall
be made on or before the last day of your taxable year following the taxable
year in which the expenses was incurred.

 

(f)       In the event that the Company’s independent registered public
accounting firm or the Internal Revenue Service determines that any payment,
coverage or benefit due or owing to the Executive pursuant to this Agreement is
subject to the additional tax imposed by Code Section 409A or any successor
provision thereof or any interest or penalties, including interest imposed under
Code Section 409(A)(1)(B)(i)(I), incurred by the Executive as a result of the
application of such provision, the Company agrees to cooperate with the
Executive to execute any amendment to the provisions hereof reasonably necessary
but only (i) to the minimum extent necessary to avoid application of such tax,
and (ii) to the extent that the Company would not, as a result, suffer any
adverse consequences (including, without limitation, accelerating the payment or
provision of any benefit described herein).

 

(g)       Notwithstanding anything in this Section 9 or any other provision of
this Agreement, if any payment under this Agreement gives rise, directly or
indirectly, to liability for an additional income tax or penalty under Code
Section 409A (and/or any penalties and/or interest with respect to such
additional income tax or penalty), the Executive shall bear the cost of any and
all such taxes, penalties and interest.

 



 11 

 

 

10.       [Reserved].

 

11.       Miscellaneous.

 

(a)       Assignment; Successors. This Agreement will be binding upon and inure
to the benefit of the heirs and representatives of the Executive and the assigns
and successors of the Company, but neither this Agreement nor any rights
hereunder will be assignable or otherwise subject to hypothecation by the
Executive (except by will or by operation of the laws of intestate succession)
or by the Company, except that the Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of the Company.

 

(b)       Governing Law and Forum for Disputes. The laws of the State of
Delaware will govern the validity, interpretation, construction and performance
of this Agreement, without regard to the conflict of laws principles thereof.
Any action or proceeding against the parties relating in any way to this
Agreement or the Executive’s employment (a “Dispute”) must be brought and
enforced in the courts of the State of Delaware, and the parties irrevocably (i)
submit to the jurisdiction of such courts in respect of any such action or
proceeding and (ii) waive any right to a trial by jury of any Dispute.

 

(c)       Withholding. The Company may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.

 

(d)       Modification or Amendment. No provisions of this Agreement may be
modified, waived, or discharged except by a written document signed by a Company
officer or director duly authorized by the Board and the Executive.

 

(e)       Notices. Notices given pursuant to this Agreement will be in writing
and will be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) facsimile with
confirmation of delivery, (iii) registered or certified mail, return receipt
requested, addressee only, postage prepaid, or (iv) such other method of
delivery, including electronic transmission, that provides a written
confirmation of delivery. Notice to the Company will be directed to:

 

Hycroft Mining Holding Corporation

8181 E. Tufts, Suite 510
Denver, CO 80237
Attention: Chief Executive Officer

 

with a copy to:

 

Neal, Gerber & Eisenberg, LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL 60602
Attention: David S. Stone, Esq.
email: dstone@nge.com

 



 12 

 

 

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above. Notices to or with respect to
the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company, or such other address provided to the Company in
accordance with the procedures described above.

 

(f)       Severability. If any provisions of this Agreement will be found
invalid or unenforceable by a court of competent jurisdiction, in whole or in
part, then it is the parties’ mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement will be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

 

(g)       No Waiver. No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder will operate as a waiver
thereof. No modification, amendment or waiver of this Agreement or consent to
any departure by the Executive from any of the terms or conditions thereof, will
be effective unless in writing and signed by the Executive Vice President and
Chief Financial Officer. Any such waiver or consent will be effective only in
the specific instance and for the purpose for which given.

 

(h)       Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the Executive and his estate, but the Executive may not assign
or pledge this Agreement or any rights arising under it. Without the Executive’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.

 

(i)       Effect on Other Obligations. Payments and benefits herein provided to
be paid to the Executive by the Company will be made without regard to and in
addition to any other payments or benefits required to be paid the Executive at
any time hereafter under the terms of any other agreement between the Executive
and the Company (it being understood and agreed that the Executive will not be
entitled to severance or termination benefits in addition to those provided
herein under any severance or termination plan of the Company or its
subsidiaries). No payments or benefits provided the Executive hereunder will be
reduced by any amount the Executive may earn or receive from employment with
another employer or from any other source without violation of this Agreement.
In no event will the Executive be obliged to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.

 

(j)       Survival. The provisions of this Agreement, including but not limited
to Sections 9 and 11 hereof and the ENNNI Agreement, to the extent consistent
with or necessary to carry out the purposes thereof, shall survive termination
of this Agreement or termination of the Executive’s employment with the Company
or any successor or assign regardless of the reason for such termination.

 



 13 

 

 

(k)       Entire Agreement. The Executive acknowledges receipt of this Agreement
and agrees that with respect to the subject matter hereof it, along with the
ENNNI Agreement, contains the entire understanding and agreement with the
Company, superseding any previous oral or written communication, representation,
understanding or agreement with the Company or any representative thereof. No
term or condition should be construed strictly against any party on the basis
that it was drafted by such party.

 

(l)       Headings. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning thereof.

 

(m)       Counterparts.  This Agreement may be executed in any number of
counterparts, including by facsimile or PDF, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

[Signature page to follow]

 

 14 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date set forth above.

 

EXECUTIVE

 

 

 



/s/ Stanton Rideout

Stanton Rideout

 

HYCROFT MINING HOLDING CORPORATION

 

 

 

By: /s/ Diane Garrett

Name: Diane Garrett
Its: President & Chief Executive Officer

 

   

 

 

 

 

 

 

 



 15 

 